DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartley (US 3,578,152), which in figure 1-7 discloses the invention as claimed:
In re claim 1: A container C for firearm cartridges 36, comprising: a first bracket 37 having a first side portion, a second side portion, an outer portion, and a cartridge support portion 39; a second bracket (other 37) having a first side portion, a second other 39); and an outer cover C having a top portion 14, a bottom portion (other 14), a first side portion 15, a second side portion (other 15), a first end 23b, and a second end (other 23b), the first bracket 37 being coupled to the outer cover (at 38) and the second bracket (other 37) being coupled to the outer cover (at other 38) such that the cartridge support portion 39 of the first bracket 37 faces the cartridge support portion (other 39) of the second bracket (other 37), wherein the bottom portion 14 has at least one bottom tear line (tear line formed from 31/32) formed therein to facilitate removal of the bottom portion (other 14) of the outer container C to expose the first bracket 37, and wherein the top portion 14 has at least one top tear line (tear line formed from other 31/32) formed therein to facilitate removal of the top portion 14 of the outer cover C to expose the second bracket (other 37) (see figure 7).  
In re claim 10: the first bracket 37 and the second bracket (other 37) are coupled to the outer cover C in such a way that removing the bottom side and the top side does not decouple the first bracket 37 or the second bracket (other 37) from the outer cover C ((see figures 4-7).   
In re claim 11: A firearm cartridge container assembly C, comprising: a first bracket 37 having a first side portion, a second side portion, an outer portion, and a cartridge support portion 39; a second bracket (other 37) having a first side portion, a second side portion, an outer portion and a cartridge support portion (other 39); and an outer cover C having a top portion 14, a bottom portion (other 14), a first side portion 15, a second side portion (other 15), a first end 23b, and a second end (other 23b), the first bracket 37 being coupled to the outer cover (at 38) and the second bracket (other 37) being coupled to the outer cover (at other 38) such that the cartridge support portion 39 of the first bracket 37 faces the cartridge support portion (other 39) of the second bracket (other 37), wherein the bottom portion 14 has at least one bottom tear line (tear line formed from 31/32) formed therein to facilitate removal of the bottom portion (other 14) of the outer container C to expose the first bracket 37, and wherein the top portion 14 has at least one top tear line (tear line formed from other 31/32) formed therein to facilitate removal of the top portion 14 of the outer cover C to expose the second bracket (other 37), wherein the first bracket 37 and the second bracket (other 37) are coupled to the outer cover C in such a way that removing the bottom side (other 14) and the top side does not decouple the first bracket 37 or the second bracket (other 37) from the outer cover C; and a plurality of cartridges 36 coupled to the first bracket 37 and a plurality of cartridges (other 36) coupled to the second bracket (other 37), wherein the plurality of cartridges 36 coupled to the first bracket 37 extend away from the first bracket 37 toward the second bracket (other 37) and the plurality of cartridges (other 36) coupled to the second bracket (other 37) extend away from the second bracket (other 37) toward the first bracket 37 (see figures 4-6).  
In re claim 20: the first bracket 37 and the second bracket (other 37) are coupled to the outer cover C in such a way that removing the bottom side and the top side does not decouple the first bracket 37 or the second bracket (other 37) from the outer cover C ((see figures 4-7).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley (US 3,578,152) in view of Riddell (US 4,773,541). Hartley discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Riddell:
In re claims 2 and 12: the at least one bottom tear line 12 includes a first bottom tear line (one side bottom 12) and a second bottom tear line (one side other bottom 12) and the at least one top tear line (other 12) includes a first top tear line (one side top 12) and a second top tear line (one side other top 12) (wherein the wall of 7 is considered the top, see figures 1 and 2 of Riddell).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the tear lines formed by 31/32 of Hartley with the pull and release tear lines as taught by Riddell in order to provide a quick release of the top and bottom panel and reduce the steps of using the container (see figures 1 and 2 of Riddell). 
Hartley further discloses:
37 includes a first lateral sidewall (sidewall of 37 that attached to 13) and a second lateral sidewall (sidewall of 37 that faces the other 13) and the second bracket (other 37) includes a first lateral sidewall (sidewall of 37 that attached to the other 13) and a second lateral sidewall (sidewall of 37 that faces 13), wherein the first lateral sidewall of the first bracket 37 is secured to a portion of the first side portion 13 of the outer cover C and a first lateral sidewall of the second bracket (other 37) is secured to a portion of the second side portion (other 13) of the outer cover C (see figures 4-6).    

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley (US 3,578,152) in view of Schuster (US 4,941,624). Hartley discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Schuster:
In re claims 9 and 19 Schuster teaches the provision of a punch tab portion 54 formed on the first end of the outer cover 32 and the first punch tab 54 being coupled to the bottom portion of the outer cover 32 (see figures 2 and 5A-C of Schuster) for securing the end panels in a closed configuration. With this in mind it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace both end wall panel securing means (17a/18a and other 17a/18a) with the punch tabs and receiving apertures as taught by Schuster for securing the ends together as discussed above (see col.5, ll.45-64 of Schuster).

Allowable Subject Matter
Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO-892 for prior art the additionally teaches and suggest similar structural limitations as claimed and discloses in the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735